Citation Nr: 1519396	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from June 1983 to April 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for hypertension.  

A December 2005 rating decision denied the Veteran's service connection claim because he was still on active duty.  An April 2008 rating decision denied service connection for hypertension.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  However, new and material evidence (in the form of a February 2009 VA examination report) was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b) (2014).  Hence, the April 2008 decision was not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2014).  The Board will consider the Veteran's claim on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge at the RO (Board hearing).  

In an October 2012 letter, the RO advised the Veteran that it could not locate his substantive appeal.  Electronic records indicated that he wanted a hearing, but the RO was uncertain.  Another substantive appeal was enclosed and he was asked to tell the RO if he wanted a hearing.  In January 2013, the Veteran submitted a copy of his May 2011 substantive appeal.

In a July 2013 response to the RO's request, the Veteran's representative submitted a copy of the May 2011 substantive appeal.

The Veteran has not had the requested Board hearing.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before the Board conducted at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




